Case 4:21-cv-00331-RM Document1 Filed 08/20/21 Page 1 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

UNITED STATES DISTRICT COURT AUG 20 2021 i

District of Arizona

Danny Abetya

for the

 

E

We

 

 

 

Civil_ Division

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

United States Postal Service

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Case No.

CV21-00331-TUC-RM

(to be filled in by the Clerk’s Office)

 

Jury Trial: (check one) [] Yes [V]No

THIS DOCUMENT 18 NOT IN PROPER FORM ACCORBING
TQ FEDERAL AND/OR LOCAL RULES AND PRACTICES
ANB IS SUBJECT TO REJBCTION BY TH® COURT.
Ley Ps
REFERENCE Le Va 0S
Rule Nuzabor/Seotion)

 

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Danny Abeyta

 

Safford, Graham

AZ, 85546

 

928-322-4514

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifsnown). Attach additional pages if needed.

Page 1 of 5

 

 

 
Case 4:21-cv-00331-RM Document1 Filed 08/20/21 Page 2 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |

 

 

 

 

Name United States Postal Service

Job or Title @f known)

Street Address 1720 Market Streeet, Room 2400 _
City and County St. Louis, St Louis

State and Zip Code MO. 63155-9948

Telephone Number 314-345-5820

 

E-mail Address (if known)

 

Defendant No. 2
Name

Job or Title (if known)

 

Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 4:21-cv-00331-RM Document1 Filed 08/20/21 Page 3 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[Federal question [ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Danny Abeyta , is a citizen of the

 

State of (name) Arizona

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 4:21-cv-00331-RM Document1 Filed 08/20/21 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Ii.

b. If the defendant is a corporation

The defendant, (name) United States Postal Service , is incorporated under

the laws of the State of (name) Missouri , and has its
principal place of business in the State of (name) Arizona
Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

 

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See Statement of Claim on Attached Statement #1

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Medical Bills CoPays: $ 1,188.00
Mileage: $ 377.85
Time of work 16 days @ $100 $ 1,600.00

Disability after Injury can only work
4 days instead of 5 days a week

52 days X 2 years = 104 days @ $100 $ 10,400.00
Total $ 13,565.85

Page 4 of 5
Case 4:21-cv-00331-RM Document1 Filed 08/20/21 Page 5 of 6

Danny Abeyta -v- United States Postal Service Claim No.

 

Statement #1

Hi. Statement of Claim:

| was injured at the Safford United States Post Office on November 12, 2016. The front door was a heavy
metal door that most older Post offices use to this day. | was walking into the post office when the door
snapped back and almost cut off the tips of my finger. At the time of the incident, | was a Barber and it
changed my life. | hired an Attorney to assist me with my case. In September of 2019, | was given notice
that my attorney was no longer going to represent me. | found another Attorney that knew my case and
| gave her my file in October 2019. | was unable to reach, contact her the beginning of 2020. My
struggles to find representation was not successful for at this time because of Covid was at its strongest
point and | was unable to Safford. | decided to represent myself and in February 22, 2021 was told that
my claim was denied because of the time limitations. Of course, | was disappointed because all the time
and energy that | had given to my case was unbelievable.

My injuries that | endured were a direct result of the Postal Service’s neglect and maintenance of their
building. This was the Post Office’s responsibility to have the door repaired or a sign (Out of Order) to
save this from happening to me or any other customer. The Post Office employees gave me paper
towels because | was bleeding all over the floors with customers all around me. They CLOSED the Post
Office and sent me on my way. They even neglected to call 911 for assistance. | was 78 years old at the
time, bleeding everywhere, and left on own because they wanted everyone out of the post office so
they could close the doors.

| have documents of all the medical bills, travel to and from doctor appointments, time off work, photos
and stress. If you would like more information or documentation on any of the above, | can provide it. |
have emails to back up everything that | wrote in this statement. The damages | am requesting is
$15,000.00

IV.

Medical Bills CoPays: S 1,188.00
Mileage: S 377.85
Time of work 16 days @ $100 S$ 1,600.00

Disability after Injury can only work
4 days instead of 5 days a week
52 days X 2 years = 104 days @ $100 $ 10,400.00

Total $ 13,565.85
Case 4:21-cv-00331-RM Document1 Filed 08/20/21 Page 6 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: "i. 2L- ZO

Signature of Plaintiff /> fg LZ btalhr

Printed Name of Plaintiff ~~ DA Any 0. LZ Abel } ti 2
FF 7 f ve ter - ¢
B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
